Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Objections
Claim 1, 18-19, and 30 are objected to because of the following informalities:  
In claim 1, line 10, rephrase “the wrist” to read --the user’s wrist--.
In claim 18, line 3, and claim 19, line 2, rephrase “the hand” to read --the user’s hand--. 
In claim 30, line 2, rephrase “a friction reducing surface” to read --a second friction reducing surface--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “wrist fastening device” in claims 1, 17, and 26; “bearing arrangement” in claims 1, 14, and 30; “flexible element” in claims 6-7; “biasing element” in claim 9; “hand fastening device” in claims 19 and 26; and “wrist positioning element” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “device” and “element” are generic placeholders for the word “means”. For examination purposes, “wrist fastening device” in claims 1, 17, and 26 is interpreted as one or more straps, cuff, wristlet, or lacing arrangement (Specification, Page 7, lines 23-33, and Page 8, lines 1-6). For examination purposes, “bearing arrangement” in claims 1, 14, and 30 is interpreted as a roller bearing or a friction surface (Specification, Page 8, lines 26-32, and Page 9, lines 1-9). For examination purposes, “flexible element” in claims 6-7 is interpreted as having an attachment portion for the hand support and wrist support with a bendable waist portion in between (Specification, Page 14, lines 4-13). For examination purposes, biasing element” in claim 9 is interpreted as a flexible member 353 and/or a spring member 360 capable of providing a bias towards a predetermined relative position (Specification, Page 14, lines 17-20, 27-31). For examination purposes, “hand fastening device” in claims 19 and 26 is interpreted as a glove, one or more straps, a lacing arrangement, a cuff and/or a wristlet (Specification, Page 11, lines 26-28). For examination purposes, “wrist positioning element” in claim 22 is interpreted as a support surface with an inclined shape of the wrist support (Specification, Page, 4, lines 19-22, Page 15, lines 27-33, Page 16, lines 1-8, and Figures 11a-11b).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-7, 9-10, 14, 17-19, 21-26, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, and claim 26, line 2, recite the phrase “or the like”. This phrase makes the claims indefinite because it is unclear what is encompassed by “or the like”. For examination purposes, “or the like” is interpreted as any item that is capable of being held by a user. To further clarify the meets and boundaries of the claims, remove the phrase “or the like”. 
Claim 1, lines 4-5, recite the phrase “such as a table”. This phrase makes the claims indefinite because it is unclear what is encompassed by “such as”. For examination purposes, “such as a table” is interpreted as any working surface. To further clarify the meets and boundaries of the claims, rephrase “such as a table” to read --of a table--.Claim 1 recites the limitation "the user’s wrist" in line 3 and “the user’s hand” in line 9.  There is insufficient antecedent basis for these limitations in the claim. Rephrase “the user’s wrist” in line 3 to read --a user’s wrist--. Rephrase “the user’s hand” in line 9 to read --a user’s hand--.
Claim 21, line 2 and claim 22, line 3 recite the limitation "the user’s radius bone". There is insufficient antecedent basis for this limitation in the claims. Rephrase “the user’s radius bone” to read --a user’s radius bone--.
Claim 23, line 3, recites “a sleeve, adapted for being applied to a wrist or forearm of the user”. This phrase renders the claim indefinite because a wrist and forearm was previously introduced in claim 1, lines 3-4. Hence, it is unclear if “a wrist or forearm” is a double inclusion and if the sleeve is applied to the same or a different wrist or forearm of the user. Rephrase “a sleeve, adapted for being applied to a wrist or forearm of the user” to read --a sleeve, adapted for being applied to the wrist or forearm of the user--.
Claim 26, line 11, recites the phrase “optionally”. This phrase makes the claim indefinite because it is unclear if the hand fastening device is actually included as part of the invention or not. To further clarify the meets and boundaries of the claims, remove the term “optionally”. 
Claims 2-3, 5-7, 9-10, 14, 17-19, 24-25, 28, and 30 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Giambalvo (DE 102011116267 A1) in view of Harkey (U.S. Patent Pub. No. 20050198888).
Regarding claim 1, Giambalvo discloses (in Page 2/28, lines 37-39, 45-46; Page 3/28, lines 24-25, 45-49; Page 7/28, lines 9-12; Figures 1-2, 31) a device 10 (Page 2/28, lines 37-38 and Figure 1, ​ manually operable input and pointing device 10 with a hand support piece 80 for receiving a user’s wrist and a main body 20 for receiving a user’s hand) for increasing performance, comfort and/or preventing injury of a user of a computer mouse (Page 2/28, lines 37-38, device 10 capable of preventing injury to a user with a computer mouse), comprising: a wrist support 80, having an upper side 82 (Page 2/28, lines 45-46, top of hand rest piece 80 has palm rest plate 82) adapted for receiving a user's wrist (Page 3/28, lines 24-25 and Figure 1, The user puts the wrist over the entire surface of the hand rest piece 80) and/or lower forearm and an underside 81 (Page 2/28, lines 45-46 and Figure 1, bottom plate 81 of the hand rest piece 80) adapted to bear against a planar surface (Page 2/28, line 39 and Figures 1 and 31, On the underside of the bottom plate 81 sliding elements 83 are arranged to bear against a planar surface) of a table; a hand support 20, adapted for receiving a part of a user's hand (Page 2/28, lines 37-38 and Figure 1, main body 20 receive the user’s fingers), wherein the underside 81 presents a bearing arrangement 83 for reducing friction  against the planar surface (Page 2/28 line 39, Page 7/28, lines 9-12, Figures 1 and 31, on the underside of the bottom plate 81 there are sliding or rolling elements 83 which bear against the planar surface. The latter are for example ball rollers or roller bearings. Thus, the hand rest piece 80 are moved with low friction; This is the structure as defined by the 112f analysis above), and wherein the hand support 20 is horizontally +/- 40 degrees (Page 3/28, lines 45-49 and Figure 2, the basic body 20 is horizontally movable at an angular range of +/- 15 degrees relative to the hand rest piece 80 by the connecting part 41; see MPEP 2144.05 for Obviousness based on Overlapping Ranges since the discloses +/- 15 degrees falls within and overlaps the +/- 40 degrees, and thus a prima facie case of obviousness exists) movable relative to the wrist support 80.
However, Giambalvo fails to explicitly disclose a wrist fastening device, for securing the user’s wrist to the wrist support. 
Harkey discloses (Paragraphs 33, 44, 53; Figures 1-2) an analogous device 30 (Paragraph 33 and Figure 1, rod gripping apparatus 30 with a forearm mounting section 32 and a hand engagement section 34, which is capable of preventing injury to a user, for example when holding a computer mouse) comprising a wrist fastening device 78 (Paragraphs 44, 53 and Figure 2, The forearm mounting section 32 is securely connected to the forearm by means of a pair of spaced Velcro strap connections 78; This is the structure as defined by the 35 USC 112f analysis above), for securing the user’s wrist to the analogous wrist support 32 (Paragraph 33 and Figure 1, forearm mounting section 32). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the wrist support of Giambalvo, to include a wrist fastening device, as taught by Harkey, in order to provide an improved wrist device with an enhanced wrist support having a strap to secure the user’s wrist and forearm tightly against the upper side of the wrist support for increased securement and function of relative movement between the hand support and wrist support (Harkey, Paragraphs 44, 53).  
Regarding claim 2, the combination of Giambalvo in view of Harkey discloses the invention as described above and further discloses wherein the hand support 20 is movably connected (Giambalvo, Page 3/28, lines 45-49, the basic body 20 is horizontally movable at an angular range of +/- 15 degrees relative to the hand rest piece 80 by the connecting part 41) to the wrist support 80. 
Regarding claim 3, the combination of Giambalvo in view of Harkey discloses the invention as described above and further discloses wherein movement between the hand support 20 and the wrist support 80 is limited (Giambalvo, Pages 3/28, lines 45-53 and Page 4/28, lines 1-3, the basic body 20 is limited in movement with the hand rest piece 80 via increased resilience of the stored elastic potential energy of the connection unit 40).
Regarding claim 5, the combination of Giambalvo in view of Harkey discloses the invention as described above and further discloses  wherein the hand support 20 is movably connected to the wrist support 80 by means of a connection 41 (Giambalvo, Page 3/28, lines 5-8, one-piece connection 41 is an elastomer with a mounting area 42 and a centrally connected deformation region 43 connecting the basic body 20 and the hand rest piece 80), which comprises a rotatable connection  by which the hand support 20 is rotatably connected to the wrist support 80, such that the hand support 20 and the wrist support 80 are rotatable relative to each other about an axis that provides an angle of less than 40 degrees, relative to a vertical direction, when the device 10 is placed on a horizontal surface (Giambalvo, Page 3/28, lines 45-49 and Figure 2, the basic body 20 is horizontally movable at an angular range of +/- 15 degrees, which is less than the claimed +/- 40 degrees, relative to the hand rest piece 80 by the connecting part 41; see MPEP 2144.05 for Obviousness based on Overlapping Ranges).
Regarding claim 6, the combination of Giambalvo in view of Harkey discloses the invention as described above and further discloses wherein the hand support 20 is connected to the wrist support 80 by a flexible element 41 (Giambalvo, Page 3/28, lines 5-8, one-piece connection 41 is an elastomer with a mounting area 42 and a centrally connected deformation region 43 connecting the basic body 20 and the hand rest piece 80; This is an equivalent structure as defined by the 35 USC 112f analysis above), which is fixedly connected to each (Giambalvo, Page 3/28, lines 1-16 and Figure 1, one-piece connection 41 is fixedly connected to hand rest piece 80 by mounting area 42 and fixedly connect to basic body 20 at rope-like end sections 46,47 held by sleeve-like spacers 85,86) of the hand support 20 and the wrist support 80.
Regarding claim 7, the combination of Giambalvo in view of Harkey discloses the invention as described above and further discloses wherein the flexible element 41 comprises a pair of attachment portions 42, 46,47 (Giambalvo, Page 3/28, lines 1-16  and Figure 1, one-piece connection 41 is fixedly connected to hand rest piece 80 by mounting area 42 and fixedly connect to basic body 20 at rope-like end sections 46,47), connected to a respective one of the hand support 20 and the wrist support 80 and a waist portion 43 (Giambalvo, Page 3/28, line 8 and Figure 1, centrally connected deformation region 43), whereby the attachment portions 42, 46,47 are movable relative to each other through bending about (Giambalvo, Page 3/8, lines 38-40, shape of the deformation region 43 of the connecting part 41 changes and bends during movement of the basic body 20 relative to the hand rest piece 80) the waist portion 43.
Regarding claim 9, the combination of Giambalvo in view of Harkey discloses the invention as described above and further discloses wherein a biasing element 41 (Giambalvo, Page 3/28, lines 5-9, one-piece connection 41 is an elastomer with a mounting area 42 and a centrally connected deformation region 43 connecting the basic body 20 and the hand rest piece 80; This is the structure as defined by the 35 USC 112f analysis above) is provided to bias the hand support 20 and the wrist support 80 towards a predetermined relative position (Giambalvo, Page 3/28, lines 50-53, and Page 4/28, lines 1-3, the basic body 20 is limited in movement with the hand rest piece 80 via increased resilience of the stored elastic potential energy of the connection unit 40 which is released to return to the permitted partial area. The energy stores are now discharged again. An additional return device is conceivable, thereby further biasing the basic body 20 and hand rest piece 80 towards a predetermined relative position).
Regarding claim 10, the combination of Giambalvo in view of Harkey discloses the invention as described above and further discloses  wherein the hand support 20 is connected to the wrist support 80 by a means of a joint 41 (Giambalvo, Page 3/28, lines 5-9, one-piece connection 41 is an elastomer with a mounting area 42 and a centrally connected deformation region 43 connecting the basic body 20 and the hand rest piece 80) which is provided at a position below the user's hand (Figure 1, one-piece connection 41 located below a palmar side of a user).
Regarding claim 17, the combination of Giambalvo in view of Harkey discloses the invention as described above and further discloses wherein the wrist fastening device 78 comprises one or more straps (Harkey, Paragraphs 44, 53 and Figure 2, The forearm mounting section 32 is securely connected to the forearm by means of a pair of spaced Velcro strap connections 78), a cuff or a wristlet.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Giambalvo (DE 102011116267 A1) in view of Harkey (U.S. Patent Pub. No. 20050198888) and in further view of Crocker (U.S. Patent Pub. No. 20030169236). 
Regarding claim 14, the combination of Giambalvo in view of Harkey discloses the invention as described above but fails to explicitly disclose wherein the bearing arrangement comprises a friction reducing surface, arranged on the underside of the wrist support
Crocker teaches an analogous device 1,2 (Paragraph 56 and Figure 1, support 2 for hand and wrist for a user with a computer mouse 1) wherein the analogous bearing arrangement  comprises a friction reducing surface (Paragraph 58, The base 6 is a single piece moulding of low friction acetal, which is found in use to provide sufficiently reduced friction at the lower surface to allow adequate translational motion of the device 2 in conjunction with the mouse 1; This is the structure as defined by the 35 USC 112f analysis above), arranged on the analogous underside (Paragraph 58 and Figure 2, underside of base 6) of the analogous wrist support 6 (Paragraph 58 and Figure 2, base 6 with raised areas 3a,3b for receiving user’s wrist).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bearing arrangement of the underside of the wrist support of Giambalvo in view of Harkey, so that the underside has a friction reducing surface as a bearing arrangement, as taught by Crocker, in order to provide an improved wrist device with sufficiently reduced friction at the lower surface to allow adequate translational motion of the wrist support in conjunction with the hand support (Crocker, Paragraph 58). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Giambalvo (DE 102011116267 A1) in view of Harkey (U.S. Patent Pub. No. 20050198888) and in further view of Vogel (DE 202012001460 U1).
Regarding claim 18, the combination of Giambalvo in view of Harkey discloses the invention as described above but fails to explicitly disclose a hand frame, connected to the hand support, extending upwardly and/or forwardly and configured to at least laterally interact with the user’s hand.
Vogel teaches an analogous hand support 100 (Page 4/15, lines 25-28 and Figure 1, ergonomic hand device 100) comprising a hand frame 106 (Page 4/15, lines 27-28 and Figure 1, lateral elevations 106 connected to hand device 100), connected to the hand support 100, extending upwardly and/or forwardly and configured to at least laterally interact with the user’s hand (Page 4/15, lines 27-28 and Figure 1, lateral elevations 106 extend upwardly and configured as guides for lateral fingers of hand for increased securement during sideways movement).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hand support of Giambalvo in view of Harkey, so that it includes an upwardly extending hand frame, as taught by Vogel, in order to provide an improved wrist device with a hand frame for forming a channel for receiving and securing lateral portion of a user’s hand for an enhanced ergonomic connection with the hand support (Vogel, Page 4/15, lines 27-28).  
Claims 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Giambalvo (DE 102011116267 A1) in view of Harkey (U.S. Patent Pub. No. 20050198888) and in further view of Turto et al. (U.S. Patent No. 5916186). 
Regarding claim 19, the combination of Giambalvo in view of Harkey discloses the invention as described above but fails to explicitly disclose a hand fastening device, for securing the user’s hand to the hand support.
Turto teaches  an analogous device (Col. 7, lines 16-46 and Figure 10, hand splint for protecting forearm, wrist, and hand with a forearm support and hand support platform 242) further comprising a hand fastening device 259 (Col. 7, lines 16-46 and Figure 10, hand strap 259 for maintaining the engagement between the patients hand and platform 242; This is the structure as defined by the 35 USC 112f analysis above), for securing the user’s hand to the analogous hand support 242 (Col. 7, lines 16-46 and Figure 10, hand support platform 242).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hand support of Giambalvo in view of Harkey, to include a hand fastening device, as taught by Turto, in order to provide an improved wrist device with an enhanced hand support having a strap that wraps around a dorsal side of a user’s hand for maintaining the engagement between the patient’s hand and hand support (Turto, Col. 7, lines 45-46).
Regarding claim 26, the combination of Giambalvo in view of Harkey discloses the invention as described above and further discloses (in Pages 2/28, lines 37-38, Page 3/28, lines 24-30, and Figure 1 of Giambalvo; in Paragraphs 33, 44, 53 and Figures 1-2 of Harkey) a method of applying a device for increasing performance, comfort and/or preventing injury of a user of a computer mouse or the like, comprising: providing a device (Giambalvo, Page 2/28, lines 37-38 and Figure 1, ​ manually operable input and pointing device 10 with a hand support piece 80 for receiving a user’s wrist and a main body 20 for receiving a user’s hand) as claimed in claim 1, arranging a lower portion of a ventral side of the user's wrist and/or lower forearm to bear against the upper side  of the wrist support, and arranging a portion of the user's hand comprising the carpus bones to bear against an upper side of the hand support (Giambalvo, Page 3/28, lines 24-30 and Figure 1, The user puts the ventral side of the wrist over the entire surface of the hand rest piece 80, the top of which has palm rest plate 82, and carpal bones of the hand bear against the basic body 20), attaching the user's wrist and/or lower forearm to the wrist support by means of a wrist fastening device (Harkey, Paragraphs 44, 53 and Figure 2, The forearm mounting section 32 is securely connected to the forearm by means of a pair of spaced Velcro strap connections 78; This is the structure as defined by the 35 USC 112f analysis above).
However, the combination of Giambalvo in view of Harkey fails to explicitly disclose attaching the user's hand to the hand support by means of a hand fastening device.
Turto teaches (Col. 7, lines 16-46; Figure 10) an analogous device (Col. 7, lines 16-46 and Figure 10, hand splint for protecting forearm, wrist, and hand with a forearm support and hand support platform 242) comprising attaching the user's hand to the analogous hand support 242 (Col. 7, lines 16-46 and Figure 10, hand support platform 242) by means of a hand fastening device 259 (Col. 7, lines 16-46 and Figure 10, hand strap 259 for maintaining the engagement between the patients hand and platform 242; This is the structure as defined by the 35 USC 112f analysis above).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hand support of Giambalvo in view of Harkey, to include a hand fastening device, as taught by Turto, in order to provide an improved wrist device with an enhanced hand support having a strap that wraps around a dorsal side of a user’s hand for maintaining the engagement between the patient’s hand and hand support (Turto, Col. 7, lines 45-46).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Giambalvo (DE 102011116267 A1) in view of Harkey (U.S. Patent Pub. No. 20050198888) and in further view of Krenzel (U.S. Patent No. 9668902). 
Regarding claim 21, the combination of Giambalvo in view of Harkey discloses the invention as described above but fails to explicitly disclose wherein the wrist support is sized to extend over at least 60 % of a user's radius bone. 
Krenzel teaches an analogous device 2 (Col. 8, lines 66-67, arm and shoulder support 2 for maintaining a patient's arm 6 in a predetermined position having a forearm cuff 18 and a hand grip 34) wherein the analogous wrist support 18 (Col. 9 ,lines 21-22 and Figure 7, arm cuff 18) is sized to extend over a user's radius bone (Col. 9 ,lines 21-22 and Figure 7, arm cuff 18 that secures the patient's lower arm 78 adjacent to the elbow 54.). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the longitudinal length of the wrist support of Giambalvo in view of Harkey, so that the wrist support extends over at least 60% of a user’s radius bone, as taught by Krenzel, in order to provide an improved device with a greater amount of contact surface between a user’s forearm and the wrist support for increased securement with the forearm (Krenzel, Col. 9, lines 21-22). 
However, the combination of Giambalvo in view of Harkey in view of Krenzel fails to explicitly disclose over at least 60 % of a user’s radius bone. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the length of the wrist support of Giambalvo in view of Harkey in view of Krenzel, to extend at least over 60%, as applicant appears to have placed no criticality on the claimed range (see Specification, Page 4, line 17 indicating the angle “may” be within the claimed range) and since it has been held that “[a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.05IV(A)).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Giambalvo (DE 102011116267 A1) in view of Harkey (U.S. Patent Pub. No. 20050198888) and in further view of Wresch (U.S. Patent No. 3590817). 
Regarding claim 22, the combination of Giambalvo in view of Harkey discloses the invention as described above but fails to explicitly disclose a wrist positioning element, comprising a support surface that is shaped so as to position a distal portion of a user's radius bone at a higher vertical level than a proximal portion of the user's radius bone.
Wresch teaches an analogous device (Col. 1, lines 35-37 and Figure 1, relatively thin slightly flexible molded hand and arm receiving device is shown taped in a conventional manner to a patient' s arm) further including a wrist positioning element 16 (Col. 2, lines 2-5 and Figure 1, The base and sides of the device are gradually tapered at 16 to increase the comfortable position of the hand and arm; This is the structure as defined by the 35 USC 112f analysis above), comprising a support surface (Col. 2, lines 2-5 and Figure 1, tapered surface 16) that is shaped so as to position a distal portion of a user's radius bone at a higher vertical level than a proximal portion of the user's radius bone (Col. 2, lines 2-5 and Figure 1, tapered surface inclines towards a distal radius bone of a user).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the wrist support of Giambalvo in view of Harkey from a distal to a proximal position, so that the distal portion of a user’s radius bone is at a higher vertical level than a proximal portion of the user’s radius bone, as taught by Wresch, in order to provide an improved wrist device with a tapered wrist support for increasing the comfortable position of the hand and arm (Wresch, Col. 2, lines 2-5).
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Giambalvo (DE 102011116267 A1) in view of Harkey (U.S. Patent Pub. No. 20050198888) and in further view of Stafford (U.S. Patent No. 10231861).
Regarding claim 23, the combination of Giambalvo in view of Harkey discloses the invention as described above but fails to explicitly disclose a sleeve, adapted for being applied to a wrist or forearm of the user.
Stafford teaches an analogous device 10 (Col. 5, lines 30-39 and Figure 2, physical training device 10 for securing in contact with a user's arm, wrist, hand and/or fingers with a brace 12 attached to a sleeve 18) and a sleeve 18 (Col. 5, lines 30-39 and Figure 2, fastening mechanism 14 may comprise sleeve 18 that may be worn over a user's arm, wrist, hand and/or fingers. The sleeve 18 may fully or partially cover a user's arm, hand, wrist and/or fingers), adapted for being applied to a wrist or forearm of the user. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the wrist support of Giambalvo in view of Harkey, so that there is also a sleeve, as taught by Stafford, in order to provide an improved device with a sleeve allowing for fastening of the wrist support with the sleeve for increased securement with a user’s forearm and wrist (Stafford, Col. 5, lines 30-39). 
Regarding claim 25, the combination of Giambalvo in view of Harkey in view of Stafford discloses the invention as described above and further discloses (Col. 5, line 45) wherein the sleeve 18 is attached (Col. 5, line 45, Brace portion 12 may be attached to the sleeve via, for example, an adhesive) or attachable to the device 10.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Giambalvo (DE 102011116267 A1) in view of Harkey (U.S. Patent Pub. No. 20050198888) in view of Stafford (U.S. Patent No. 10231861) and in further view of Higgins (WO 2016100794 A1).
Regarding claim 24, the combination of Giambalvo in view of Harkey in view of Stafford discloses the invention as described above but fails to explicitly disclose wherein the sleeve is a compression sleeve, adapted to provide a compressive pressure of 15-60 mmHg on at least a portion of the user's wrist or forearm.
Higgins teaches wherein the analogous sleeve is a compression sleeve (Paragraph 43, one-piece compression wrist garment 10 with gradual compression zones 1-6), adapted to provide a compressive pressure of 15-60 mmHg on at least a portion of the user's wrist or forearm (Paragraph 45 and Figure 4, zone 3 located at a forearm and wrist is 20-30 mmHg, which falls within a range of 15-60 mmHg; see MPEP 2144.05 for Obviousness based on Overlapping Ranges as the disclosed range of 20-30 mmHg overlaps the claimed 15-60 mmHg, so that a prima facie case of obviousness exists).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the sleeve of Giambalvo in view of Harkey in view of Stafford, so that the sleeve applies a compressive pressure of 15-60 mmHg on at least a portion of the user's wrist or forearm, as taught by Higgins, in order to provide an improved wrist device with an enhanced sleeve that applies a firm compression along the forearm towards the median nerve proximate the wrist joint for promoting increased venous return via a compressive range (Higgins, Paragraph 45). 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Giambalvo (DE 102011116267 A1) in view of Harkey (U.S. Patent Pub. No. 20050198888) and in further view of Cooper (U.S. Patent No. 5836904)
Regarding claim 28, the combination of Giambalvo in view of Harkey discloses the invention as described above but fails to explicitly disclose applying a compression sleeve to the user's wrist or forearm prior to arranging the lower portion of the ventral side of the user's wrist to bear on the upper side of the wrist support.
Cooper teaches an analogous device 6 (Col. 4, lines 34-36 and Figures 1-3, wrist splint 6 for protecting and supporting user’s forearm, wrist, and hand attached with a sleeve body 5) comprising applying a compression sleeve 5 (Col. 3, lines 50-55 and Figure 1, sleeve body 5 which provides compression on the forearm and wrist to treat medical conditions within the arm) to the user's wrist or forearm prior to arranging (Col. 4, lines 34-36 and Figures 1-2, sleeve body 5 worn on wrist and forearm prior to placing on wrist splint 6) the lower portion of the ventral side of the user's wrist to bear on (Col. 4, lines 34-36 and Figure 2, wrist splint 6 engaging a lower ventral side of the user’s forearm and wrist) the analogous upper side (Col. 4, lines 34-36 and Figure 2, upper side of the wrist splint 6 engaging a lower ventral side of the user’s forearm and wrist) of the analogous wrist support 6. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the wrist support of Giambalvo in view of Harkey, so that a compression sleeve is worn prior to the wrist support, as taught by Cooper, in order to provide an improved wrist device with an enhanced wrist support that comes into contact with a compression sleeve for provides compression on the forearm and wrist to treat medical conditions within the arm (Cooper, Col. 3, lines 50-55). 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Giambalvo (DE 102011116267 A1) in view of Harkey (U.S. Patent Pub. No. 20050198888) in view of Crocker (U.S. Patent Pub. No. 20030169236) and in further view of Kendall et al. (U.S. Patent No. 5730711). 
Regarding claim 30, the combination of Giambalvo in view of Harkey in view of Crocker discloses the invention as described above but fails to explicitly disclose wherein the bearing arrangement additionally comprises a friction reducing surface arranged on an underside of the hand support.
Kendall teaches an analogous hand support 100 (Col. 7, lines 9-10, 53-55, and Figure 4, wrist support device 100 worn about the wrist and lower palm part of the user's hand) wherein the analogous bearing arrangement 114 comprises a ‘second’ friction reducing surface (Col. 4, lines 5-9, Col. 7, lines 53-55, and Figure 4, the glide plate 114 includes a piece of hard plastic which will glide across neoprene and other rubber-like materials with little friction; This is the structure as defined by the 35 USC 112f analysis above) arranged on an underside (Col. 7, lines 53-55 and Figure 4, glide plate 114 on underside of the wrist support device 100) of the analogous hand support 100.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an underside of the hand support of Giambalvo in view of Harkey in view of Crocker, so that the underside has a friction reducing surface as an additional friction reducing surface, as taught by Kendall, in order to provide an improved wrist device with an enhanced hand support having a low friction underside for easily sliding the hand support relative to high friction working surface for increase hand motion and comfort (Kendall, Col. 4, lines 5-9, Col. 7, lines 53-55). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786    


   
/ERIN DEERY/               Primary Examiner, Art Unit 3754